DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 has been amended and replaced by the following: 
--1. (Original) A vehicle comprising: an air intake grille for taking in air in a passenger compartment of the vehicle; an electric device; a case for accommodating the electric device; and an intake duct for connecting an intake port provided in the case and the air intake grille, wherein 

Claim 3 has been amended and replaced by the following: 
--3. (Original) The vehicle according to claim 2, wherein when the air intake grille is divided into two regions at a center in the vehicle width -4-Preliminary Amendment Attorney Docket No. 59-310-0172 direction, the sum of the opening areas of the ventilation portions located in the region on an opposite side to the intake port is larger than the sum of the opening areas of the ventilation portions located in the region on the intake port side.--
Claim 4 has been amended and replaced by the following: 
--4. (Original) The vehicle according to claim 2, wherein 

Allowable Subject Matter
2.         Claims 1-8 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the vehicle comprising: the air intake grille for taking in air in the passenger compartment of the vehicle; wherein the air intake grille is divided into a region close to the intake port and a region far from the intake port in a vehicle width direction, a sum of opening areas of ventilation portions located in the region far from the intake port is larger than a sum of opening areas of ventilation portions located in the region close to the intake port of instant independent claim 1.
The following references (US 20160023547 A1) to TSUCHIYA; Takenori et al., (US 20130087303 A1) to Lim; Hae Kyu, (US 20130000864 A1) to Yamatani; Eiji, (US 20140302763 A1) to Kitaguchi; Asami et al., (US 20100276220 A1) to Kubota; Shinya et al., (US 9126477 B2) to Zhu; Douglas et al., (US 20080297136 A1) to Gaboury; Scott Howard et al., (US 7419209 B1) to Mangiapane; Brent R. et al., and (US 6902020 B2) to Kronner; Walter J et 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763
02/18/2022